DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 02/19/2021 has been entered. Claims 1-76, 78, and 80 are cancelled. Claims 77 and 79 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/US2017/052270 filed on 09/19/2017, which claims benefit of US Provisional Application No. 62/396,774 filed on 09/19/2016.

Withdrawn Claim Rejections
The rejection of Claims 77 and 79 under 35 U.S.C. 102(a)(1) as being anticipated by Frechet et al. as evidenced by Corrales et al., as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 11/25/2020, is withdrawn in view of amended claim 77. Claim 79 depends from claim 77.

Allowable Subject Matter
The amended claim 77 is allowed. Claim 79, depending from claim 77, is also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 77, directed to A method of ameliorating, alleviating, decreasing symptom(s), or delaying progression of an infectious disease, cancer, or an autoimmune disorder that requires activation of the stimulator of interferon genes (STING) pathway, comprising administering to a subject in need thereof an effective amount of a composition comprising: a) acetalated dextran; b) an agonist of the stimulator of interferon genes (STING) receptor and/or a different immunostimulatory agent; and c) optionally, an antigen,  Frechet et al. (US Patent Application Publication No. 2011/0229550, published on September 22, 2011) disclosed disclosed Tumor Immunotherapy with Model System: Ac-DEX (acetalated-dextran) particles encapsulate OVA (ovalbumin) and are used in a tumor prophylactic and treatment vaccination against cancer. MO5 is a B16 tumor cell line that expresses OVA. Mice are injected with either OVA, saline, or Ac-DEX particles encapsulating OVA and an immunostimulatory CpG stimulant. In one embodiment, the modified polyhydroxylated polymers particles enhance CTL (cytotoxic T lymphocytes) activation by dendritic cell (DC)-targeting. OVA is encapsulated in acid-degradable polymeric particles further conjugated with anti-DEC-205 mAbs monoclonal antibody (page 39/45, [0210 and 0211]; page 30/45, [0114]). Corrales et al. (Journal for ImmunoTherapy of Cancer 2013, 1(Suppl 1):O15, cited as evidence for the “cancer that requires activation of the stimulator of interferon genes (STING) pathway”) disclosed in vivo studies using pre-established B16.SIY melanoma tumors. Surprisingly, a single intratumoral dose of DMXAA led to complete elimination of tumors in the majority of mice. STING agonists can have profound therapeutic efficacy through the activation of host DCs and augmented priming of endogenous anti-tumor T cells in vivo (left col., lines 23-27; right col., lines 2 to 4). Further search for a 103 art identified Duong et al. (Mol. Pharmaceutics 10:1045−1055, 2013) who disclosed the use of electrospray to encapsulate the imidazoquinoline adjuvant resiquimod in acid sensitive microparticles composed of acetalated dextran (Ac-DEX) or Ac-DEX/Tween blends. Treatment with Ac-DEX/Tween 80 particles elicited significantly greater immune response in RAW macrophages over free drug. When injected intravenously into mice inoculated with Leishmania, parasite load reduced significantly in the bone marrow compared to blank particles and phosphate-buffered saline controls (page 1045, Abstract). However, the references did not teach or suggest the limitation “a method that requires activation of the stimulator of interferon genes (STING) pathway and administering a composition formulated in . 
    PNG
    media_image1.png
    438
    877
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 77 and 79 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623